Citation Nr: 1448671	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether income received from Missouri Division of Employment Security should be counted as income for pension purposes.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant had active service from July 1974 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files reveal additional documents pertinent the to the claim. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In January 2010, the RO sent the appellant a letter informing him that his recent Eligibility Verification Report showed that his previous income of $1,584 had been reduced or stopped.  The RO informed the appellant that it required documentation from the income payer confirming that the amount had been reduced or that he no longer received income.  The Veteran submitted a Notice of Disagreement in December 2010 and indicated that he believed that the payment of $1,584 was in error.  In his May 2012 Substantive Appeal, the Veteran further contended that he quit his job and was therefore not entitled to unemployment compensation benefits.  

The Board finds that a remand is necessary in order to provide the Veteran with an authorization and consent to release information form so that that the records from the Missouri Division of Employment Security can be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an Authorization and Consent to Release Information Form (VA Form 21-4142) for the Missouri Division of Employment Security for records dating from 2005 to the present.  

The appellant should be made aware that he can also obtain and submit the records himself and provide a statement or documentation that reflects all income received from 2005 to the present.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



